Grant, J.
(dissenting). I think the court correctly directed a verdict for the defendant. On October 15, 1897, the defendant gave an order to one Ruonawara for 8,500 ties. Ruonawara evidently accepted the order. On November 10, 1897, upon the back of this order he made an assignment absolute in form to S. Juntilla & Co., and S. Juntilla & Co. through their attorneys transmitted this order and assignment to the defendant, notifying it to pay all moneys accruing thereon to S.. Juntilla & Co. The method of doing business was as follows: When any ties were delivered defendant sent a statement of the number to S. Juntilla & Co. S. Juntilla & Co. then rendered a bill for the amount due them, which the defendant paid. Ruonawara trespassed upon some land and cut a considerable number of ties therefrom. The owner of the land made a claim against the company. Negotiations were entered into, the amount of the trespass agreed upon, paid by the company, and deducted from the amount due S. Juntilla & Co. Of this plaintiff was aware. ' He subsequently claimed that the ties coveréd by this bill were not furnished upon the Ruonawara contract, but by him through other parties. He took no *620steps to enforce this claim until he brought this suit, four days only before it would have been barred by the statute of limitations. Plaintiff gave no notice to the defendant that this transaction was his own, or that there was any dissolution of the partnership, and left the defendant the right to infer that it was dealing with the partnership. Deducting the amount paid for the trespass, S. Juntilla & Co. were paid in full. All the ties specified in the contract were not delivered. A part were delivered in the fall of 1897, and a part were delivered in the spring of 1898. Later another delivery was made and a bill rendered, dated July 20, 1898, for $863.87. The bill was rendered in the same manner as the others, in the name of S. Juntilla & Co., and the defendant was justified in treating it as a part of the Ruonawara contract and as a partnership transaction.
I do not think there was any question of fact to submit to the jury, and that the judgment should be affirmed.
Carpenter, C. J., and Hooker J., concurred with Grant, J.